Citation Nr: 0633626	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.  His military records show that he served in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for cardiovascular 
disease.


FINDINGS OF FACT

The clinical evidence indicates that the veteran's service-
connected PTSD has produced stress upon his psyche that has 
materially and adversely impacted upon his coronary artery 
disease with history of acute myocardial infarction. 


CONCLUSION OF LAW

The veteran's coronary artery disease with history of 
myocardial infarction is proximately due to his service-
connected psychiatric disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(a) 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).  As will be further discussed below, because the 
claim on appeal is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 are deemed to have been fully 
satisfied.

Factual Background and Analysis

The veteran's service medical records show no cardiovascular 
abnormalities, abnormal blood pressure readings, abnormal 
chest X-ray films, or history of cardiovascular disease on 
pre-entrance examinations conducted in March 1965, September 
1965, and April 1968, or on separation examination in October 
1969.  His medical records during active duty show no 
treatment for, or diagnosis of cardiovascular disease.  Post-
service medical records do not indicate onset of 
cardiovascular disease during the first year following his 
separation from active duty in October 1969.

Private and VA medical records dated from 1991 - 2004 show 
that the veteran was hospitalized for an acute myocardial 
infarction in February 1991, with no previous history of 
treatment for cardiovascular disease.  Thereafter, the 
medical records show that he has a medical history that 
included three acute myocardial infarctions and a cardiac 
catheterization for an angioblasty in 1999, with diagnoses of 
coronary artery disease, hypertension, hyperlipidemia, and 
angina.

The veteran is service-connected only for PTSD, which is 
presently rated 70 percent disabling.  He has also been 
awarded a total rating for individual unemployability, 
pursuant to 38 C.F.R. § 4.16 (2006), and Dependents' 
Educational Assistance benefits under Chapter 35, as of 
January 2003.

The veteran advances the contention that his cardiovascular 
disease was the result of, or was otherwise aggravated by 
stress imposed upon his psyche by his service-connected PTSD.  
In support of his assertion, he has presented two opinions 
from his treating cardiologist, Peter S. Cohn, M.D., 
F.A.C.C., dated in October 2001 and April 2003, which 
indicate a link between the veteran's service-connected 
psychiatric disorder and his cardiovascular disease.  
Specifically, in Dr. Cohn's letter of October 2001, he stated 
that the veteran had multi-vessel coronary disease with 
problematic high blood pressure that was quite difficult to 
control.  Dr. Cohn then expressed the following opinion:

As far as the relationship of (the veteran's) post 
traumatic stress disorder to his myocardial 
infarction, certainly there are multiple causes of 
acute myocardial infarction.  Stress certainly can 
play a role in that it can elevated (sic) the 
blood pressure which is a risk factor for coronary 
artery disease and myocardial infarction.  
Certainly this may have played a role.  His blood 
pressure since has been difficult to control and 
again stress may factor in on this.

In Dr. Cohn's subsequent letter dated in April 2003, he 
clarified his position with respect to the above opinion by 
presenting the following statement:  

As far as the connection of (the veteran's) 
coronary disease to his posttraumatic stress 
disorder(,) stress has been shown to be directly 
related to the onset of acute myocardial 
infarction due to the effects on heart rate and 
blood pressure.  In this regard posttraumatic 
stress disorder has impacted on his cardiac 
condition.  I note that his blood pressure to this 
date has been difficult to control and I think his 
stress level certain has an impact on this.

In April 2004, a VA cardiologist examined the veteran, 
reviewed his medical history, and presented the following 
opinion:

I can find no causal relationship between the 
veteran's posttraumatic stress disorder and his 
coronary heart disease.  (I)t is. . . difficult to 
implicate his stress disorder as causing his 
atherosclerosis, which would appear to be related 
to his history of hypertension, smoking, and any 
lipid abnormality that he may have.  With regards 
to the issue of any aggravation of his ongoing 
heart disease by his posttraumatic stress 
disorder, I think this would be entirely very 
speculative and I can find no evidence to support 
this.  There certainly appears to be no evidence 
(that) his blood pressure is not well controlled 
and it would appear that when he was hospitalized. 
. . his blood pressure (was) generally under 
control and not elevated as one might expect if 
stress was a significant issue.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The medical evidence associated with the present appeal fails 
to demonstrate onset of chronic cardiovascular disease during 
the veteran's period of active duty or onset to a compensable 
degree of impairment during the one-year presumptive period 
following his discharge from active duty.  The earliest 
notation of cardiovascular disease was his treatment for an 
acute myocardial infarction in February 1991, over 20 years 
after his separation from service.  Therefore, the evidence 
does not support the veteran's claim of entitlement to 
service connection for cardiovascular disease on either a 
direct or a presumptive basis.

The objective medical evidence, however, is in a state of 
balance with respect to the question of whether it is as 
likely as not that the veteran's service-connected PTSD 
played a contributory role towards causing, or otherwise 
aggravating or exacerbating his cardiovascular disease.  In 
this regard, the statements of the veteran's treating 
cardiologist, Dr. Cohn, indicate that the stress associated 
with the veteran's PTSD adversely affects his ability to 
control his blood pressure and thus negatively impacts upon 
his cardiovascular disease.  Conversely, the opinion of the 
VA cardiologist who examined the veteran and reviewed his 
claims file is that there is no actual evidence to support 
such a clinical determination, and that to do so is 
speculative.  The Board has weighed the probative value of 
each physician's statements.  While Dr. Cohn's statements are 
credible because of his medical credentials and his 
familiarity with the veteran's case as his treating 
physician, the VA examiner's opinion is also credible because 
of objective vantage point in being able to view the 
veteran's entire clinical history, including his treatment 
for both heart disease and PTSD.  The Board thus finds that 
the weight of the objective medical evidence is in relative 
equipoise with respect to the merits of the claim.  Resolving 
all doubt in favor of the veteran, the Board therefore 
concludes that service connection is warranted for coronary 
artery disease with history of myocardial infarction as 
secondarily related to service-connected PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for coronary artery disease with history 
of myocardial infarction is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


